otice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this amendment was given by Joseph M. Kobzeff on 3/17/2021.


Amendments to the Claims

This listing of claims will replace all prior listings and versions of claims in the application.

Listing of claims:



1. (Currently Amended) An uplink pre-coding method, comprising:
transmitting, by a terminal device, a sounding reference signal (SRS) on at least one SRS resource;
receiving, by the terminal device, downlink control 
determining, by the terminal device, a pre-coding scheme for uplink data according to the at least one SRS resource and the SRI;
pre-coding, by the terminal device, the uplink data according to the pre-coding scheme; and 
sending, by the terminal device, the pre-coded uplink data;
wherein determining, by the terminal device, the pre-coding scheme for the uplink data according to the at least one SRS resource and the SRI comprises:
determining one or more target SRS resources from the at least one SRS resource according to the SRI; and
determining the pre-coding scheme for the uplink data according to a pre-coding scheme for the one or more target SRS resources;
and wherein the DCI does not comprise information for indicating a pre-coding matrix for the uplink data or indication information of a transmission layer number.

2. (Currently Amended) The method of claim 1, wherein
the pre-coding scheme comprises at least one of: a beam for analogue domain beamforming, or the pre-coding matrix for digital domain pre-coding.

3. (Cancelled)

4. (Original) The method of claim 1, wherein
a single antenna port is adopted for each of the at least one SRS resource;
or, N antenna ports are adopted for each of the at least one 
or, the at least one SRS resource comprises K SRS resources, and k antenna ports are adopted for a kth SRS resource of the K SRS resources,
where N is a number of ports for uplink data transmission, 
    PNG
    media_image1.png
    19
    63
    media_image1.png
    Greyscale
 , 
    PNG
    media_image2.png
    19
    47
    media_image2.png
    Greyscale
.

5. (Original) The method of claim 1, wherein
the terminal device determines a beam for transmitting the SRS according to downlink channel information obtained from a downlink signal.

6-18. (Cancelled) 

19. (Currently Amended) The method of claim 1, wherein
the terminal device determines the transmission layer number according to a number of ports for the one or more target SRS resources or a number of the one or more target SRS resources.

20-23. (Cancelled)

24. (Original)  The method of claim 1,
further comprising:
determining, by the terminal device, a manner for determining the pre-coding scheme for the uplink data according to indication information of the pre-coding scheme acquired from the network side or a number of ports adopted for the at least one SRS resource.

25. (Original) The method of claim 1,
further comprising:


26-30. (Cancelled)

31. (Currently Amended) A terminal device, comprising: 
a processor; and
a storage medium, including a plurality of instructions configured to enable the processor to execute actions comprising:
transmitting a sounding reference signal (SRS) on at least one SRS resource and receiving downlink control information (DCI) for scheduling uplink data transmission from a network side, wherein the DCI comprises an SRS resource indication (SRI);
determining a pre-coding scheme for uplink data according to the at least one SRS resource and the SRI; and
pre-coding the uplink data according to the pre-coding scheme and sending the pre-coded uplink data;
wherein the actions comprise determining one or more target SRS resources from the at least one SRS resource according to the SRI, and determining the pre-coding scheme for the uplink data according to a pre-coding scheme for the one or more target SRS resources;
and wherein the DCI does not comprise information for indicating a pre-coding matrix for the uplink data or indication information of a transmission layer number.

32. (Currently Amended) The terminal device of claim 31, wherein
the pre-coding scheme comprises at least one of: a beam for analogue domain beamforming, or the pre-coding matrix for digital domain pre-coding.

33. (Cancelled)

34. (Original)  The terminal device of claim 31, wherein
a single antenna port is adopted for each of the at least one SRS resource;
or, N antenna ports are adopted for each of the at least one SRS resource;
or, the at least one SRS resource comprises K SRS resources, and k antenna ports are adopted for the kth SRS resource of the K SRS resources,
where N is a number of ports for uplink data transmission, 
    PNG
    media_image1.png
    19
    63
    media_image1.png
    Greyscale
 , 
    PNG
    media_image2.png
    19
    47
    media_image2.png
    Greyscale
.

35. (Previously Presented) The terminal device of claim 31, wherein
the actions comprise determining a beam for transmitting the SRS according to downlink channel information obtained from a downlink signal.

36-48. (Cancelled)

49. (Currently Amended) The terminal device of claim 31, wherein
the actions comprise determining the transmission layer number according to a number of ports for the one or more target SRS resources or a number of the one or more target SRS resources.

50-53. (Cancelled)

54. (Currently Amended) The terminal device of claim 31, wherein
the actions comprise determining a manner for determining the 

55. (Currently Amended) The terminal device of claim 31, wherein
the pre-coding scheme is determined based on downlink channel information obtained from a downlink signal.

56-61. (Cancelled)


Conclusion
Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments of Statement of Reasons for Allowance."





Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD B ABELSON whose telephone number is (571)272-3165.  The examiner can normally be reached on M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RONALD B ABELSON/Primary Examiner, Art Unit 2476